Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of Group III in the reply filed on 03/25/2021 is acknowledged.  The traversal is on the ground(s) that the Examiner has not established how he types of RNA are distinct and it would not be a search burden to examine all three types. This is found persuasive and the restriction requirement is withdrawn.

Status of the Application
	Claims 38-60 are pending and are currently under examination.  

Information Disclosure Statement
	The submission of the Information Disclosure Statement on 09/02/2020 is in compliance with 37 CFR 1.97.  The information disclosure statement has been considered by the examiner and signed copies have been placed in the file.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 38, 39, 43-51, 53, 54 and 57-60 is/are rejected under 35 U.S.C. 102(a)(2)as being anticipated by WO2012170889 (Hereinafter ‘889).
The instant claims are drawn to a dry powder comprising a long-chain RNA molecule comprising at least 30 nucleotides, wherein the long-chain RNA is not more than 200 nt, and wherein the composition comprises at least one further excipient.
‘889 teach a long-chain RNA in a nanoparticle wherein the composition is lyophilized by freeze-drying the composition (see page 8 lines 23-24, page 10 lines 28-31, page 12 and page 55).  ‘889 teach an RNA have at least 30 nt and more than 200 nt (see SEQ ID NO:3. Examples 9-10 teach using human erythropoietin (EPO) mRNA. See, SEQ ID NO:4. And pages 26-27). ‘889 teach these RNA can comprise modifications (page 43, lines 17-20) and further teach the long-chain RNA formulated with trehalose as the cryoprotectant (see para. 246) and comprise cationic lipids (see page 2-3).
‘889 teaches, in Examples 7-8, using firefly luciferase mRNA (FFL), an mRNA that comprises more than 30 nucleotides, more than 200 nucleotides, and an open 
‘889 further disclose the use of a lyoprotectant to lyophilize mRNA. Suitable lyoprotectants that may be used to prepare the lyophilized compositions include, for example, sucrose as well as trehalose, dextran and inulin (‘889 patent application, page 13, lines 2-5). ‘889 teach compositions for inhalation and pulmonary delivery (see pages 53-54).
Thus ‘889 anticipates the instant claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 38-60 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2012170889 (Hereinafter ‘889), Wanning et al. ("Pharmaceutical spray freeze drying." International journal of pharmaceutics 488.1-2 (2015): 136-153). Truong-Le et al. (US 20110243996) and DeHaan et al. (US 20150136130).
The instant claims are drawn to a dry powder comprising a long-chain RNA molecule comprising at least 30 nucleotides, wherein the long-chain RNA is not more than 200 nt, wherein the compositions comprises a plurality of particles, the residual moisture content is 7% w/w or less, wherein the particles range from 07 to 1.0 um, wherein the long-chain RNA is at least 30 not or more than 200 nt, wherein the long chain RNA is present in a free long chain RNA molecule or in a complex and wherein the composition comprises at least one further excipient.


‘889 teaches, in Examples 7-8, using firefly luciferase mRNA (FFL), an mRNA that comprises more than 30 nucleotides, more than 200 nucleotides, and an open reading frame. See, SEQ ID NO:3. Examples 9-10 teach using human erythropoietin (EPO) mRNA. See, SEQ ID NO:4. Moreover, it discloses "polynucleotides that comprise one or more chemical modifications.” The term “chemical modification” as used in the ‘889 patent application includes, for example, the incorporation of non-nucleotide linkages or modified nucleotides into the polynucleotide sequences, e.g., end blocking modifications to one or both the 3' and 5' ends of an mRNA molecule encoding a functional protein or enzyme (‘889 patent application, page 43, lines 17-20).
‘889 further disclose the use of a lyoprotectant to lyophilize mRNA. Suitable lyoprotectants that may be used to prepare the lyophilized compositions include, for example, sucrose as well as trehalose, dextran and inulin (‘889 patent application, page 13, lines 2-5). ‘889 teach compositions for inhalation and pulmonary delivery (see pages 53-54).


Truong-Le et al. teach spray freeze dried compositions comprising biological agents such as nucleic acids for pulmonary delivery, wherein the method to make them comprises preparing liquid formulations, spray freezing to form droplets and drying the droplets to form stable powders for delivery, wherein the particles are spherical with a density of less than 1 (see 0122), the aerodynamic diameter is between 10 to 150 um (see0011), the particle size is up to 200 um (see 0012, 0073), the residual moisture content of 0.1% to 5% (see 0087) and the diameter is about 10 micrometers (see 0009, 0012). Truong-Le et al. teach using a surfactant for solubility (see 0069) and describes several different apparatus to spray freeze dry the biological agents (see 0128-0133).
As with Truong-Le et al., it was known in the art that dry powders that contain therapeutic agents can be delivered efficiently to the lung.  De Hann et al teach dry powder compositions comprising nucleic acid agents such as RNA or mRNA (see 0149) 
Thus it would have been obvious to one of skill in the art to spray-freeze dry the long-chain RNA taught by ‘889 using the methods of Truong-Le et al. and DeHann. One would have wanted to use such methods, particularly for pulmonary administration of a therapeutic RNA given Wanning et al. teach the advantages of spray-freeze drying and one skilled in the art would have expected to be able to make the claimed composition following the steps taught by Truong-Le et al. and DeHann et al.
Thus in the absence of evidence to the contrary, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 38-60 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claim 14 of U.S. Patent No. 10,729,654.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims and the claims of the patent are drawn to patently indistinguishable subject matter. Claim 14 is drawn to a pharmaceutical composition comprising a dry powder formulation of a long-chain RNA which has the same properties of the instant dry powder composition.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY CHONG at (571)272-3111.  The examiner can normally be reached Monday thru Friday between M-F 8:00am-4:30pm.

Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. For more information about the PAIR system, see http://pair-direct.uspto.gov.
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

								
										




/Kimberly Chong/								
Primary Examiner 							
Art Unit 1635